Citation Nr: 0202224	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for a chronic urinary 
condition.

2.  Entitlement to an effective date earlier than June 17, 
1999, for the grant of service connection for residuals of 
breast cancer, status post right total mastectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and an observer



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active duty service from January 1978 to July 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision that denied the 
benefits sought on appeal.  The veteran timely perfected an 
appeal as to both issues.  In September 2001, the veteran 
testified at a hearing before the undersigned Board Member at 
the RO; at that time, the veteran submitted additional 
evidence with a signed waiver of RO jurisdiction.  Also, in a 
letter, received in December 2001, the veteran appears to 
indicate that she is seeking an earlier effective date for 
the assignment of a 100 percent evaluation for her service 
connected residuals of a hysterectomy.  This issue is 
referred to the RO for appropriate action.  Additionally, the 
issue of entitlement to service connection for a urinary 
condition will be the subject of a later decision.


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
on July 31, 1998.

2.  Prior to separation an April 7, 1998 a mammography report 
showed no evidence of malignancy in either breast.

3.  A post-service mammogram report dated in June 1999 showed 
an architectural distortion in the lateral right breast.  The 
radiologist reported that the distortion was present on the 
previous study of April 7, 1998.

4.  In June 1999, the veteran was medically diagnosed with 
multifocal ductal carcinoma of the right breast.

5.  A claim by the veteran for VA compensation benefits based 
on multifocal ductal carcinoma of the right breast was first 
received on July 23, 1999, within one year of discharge.  

6.  The veteran was service connected for residuals of breast 
cancer, status post right total mastectomy, effective June 
17, 1999 on a presumptive basis.


CONCLUSION OF LAW

The requirements for an effective date of August 1, 1998, for 
a grant of service connection for residuals of breast cancer, 
status post right total mastectomy, have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in April 
1998, just prior to separation, the veteran underwent a 
mammography.  The radiologist reviewing the films noted that 
the breast tissue was heterogeneously dense and that this may 
lower the sensitivity of the mammography.  There were no 
suspicious masses, suspicious calcifications, or secondary 
signs of malignancy seen.  There were no old films available 
for comparison.  This evaluation failed to demonstrate any 
evidence of right breast cancer. 

The veteran completed a Report of Medical Assessment, DD Form 
2697, in April 1998.  At that time she indicated that she 
intended to seek VA disability benefits for possible 
fibrocystic breast disease.  She was discharged from the 
military on July 31, 1998.

A post service mammography report in May 1999 again showed 
that the breast tissue was heterogeneously dense.  The 
reviewing radiologist noted an area of architectural 
distortion in the right upper outer quadrant, which was 
thought to represent a surgical scar, since the veteran 
reported a remote history of a right breast biopsy in 1970.  
However, as the distortion appeared to be more prominent at 
the time of the evaluation, a right diagnostic mammogram was 
recommended to better evaluate the area.  

In June 1999, the veteran returned for additional 
magnification views.  The radiologist reviewing the films 
noted that the veteran had been recalled for additional views 
of the right breast because of architectural disorder noted 
in the lateral right breast.  The radiologist then noted that 
the distortion had also been present on the previous study of 
April 7, 1998.  During the mammogram examination a brown 
discharge was elicited during the compression.  Some of the 
discharge was tested for the presence of blood using a 
Hemoccult card.  The result was positive which raised a level 
of suspicion for the architectural distortion in the lateral 
right breast.  At the same time, the veteran also complained 
of tenderness and discomfort in the lateral right breast.  An 
excisional biopsy of the veteran's right breast disclosed 
extensive ductal carcinoma in situ, present in 12 out of 15 
sections.  

The veteran filed a claim for VA compensation benefits on 
July 23, 1999 for ductal carcinoma in situ of the right 
breast.

In January 2000, the RO granted service connection for 
residuals of ductal cancer involving the right breast 
effective from June 17, 1999 on a presumptive basis.


Analysis

At the outset, the Board notes that, as will be discussed in 
detail below, earlier effective date claims, such as the one 
now before the Board, generally involve a determination as to 
when a claim was received or when entitlement to certain 
benefits arose.  As such, the evidence to review is already 
of record.  In any event, through the issuance of the July 
2000 statement of the case, and through discussion during the 
September 2001 Travel Board hearing, the veteran and her 
representative have been put on notice as to the evidence 
generally necessary to substantiate the claim, and there is 
no indication that there is any available evidence 
outstanding that is needed to properly adjudicate the claim.  
As such, the Board finds that any duties to notify the 
veteran of the evidence necessary to substantiate the claim 
and to assist in the development of the evidence have been 
met.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001).

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  Under 38 
C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive 
service connection will be the date entitlement arose, if a 
claim is received within one year after separation from 
active duty.  Otherwise the effective date will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  

In this case the RO granted service connection for residuals 
of right breast cancer on a presumptive basis under 38 C.F.R. 
§ 3.307.  The RO held that there were no manifestations of 
right breast carcinoma until June 1999.  This was after 
separation from service, but within the one-year period 
allowed for granting presumptive service connection for the 
enumerated disorders.  However, the Board finds that the 
evidence of record may permit an earlier effective date.  
Although the veteran's carcinoma of the right breast was not 
diagnosed in service, service connection may nonetheless be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Throughout the current appeal, the veteran has asserted that 
her ductal carcinoma of the right breast originated during 
her active military duty.  In particular, she has maintained 
that the area of architectural distortion, which was found in 
her right breast during service in 1998, but not considered 
an early sign of carcinoma, essentially represented a 
misdiagnosis and that this condition was in fact, cancer, 
which was eventually diagnosed in 1999.  In essence she 
contends that the RO did not need to rely on the statutory 
presumptive period in order to grant her claim for service 
connection.

Service medical records show that in April 1998, just prior 
to separation, clinical evaluation including a mammography 
was negative.  Post service evidence reflects that the 
veteran was found to have a prominent area of architectural 
distortion of the right breast in May 1999 and returned for 
additional magnification views.  The reviewing radiologist 
then noted that the distortion was also present on the 
previous study of April 1998.  Additional testing raised a 
level of suspicion for the architectural distortion in the 
lateral right breast and a subsequent excisional biopsy of 
the veteran's right breast disclosed extensive ductal 
carcinoma in situ. 

In the Board's view, the record cannot be said to have a 
preponderance of the evidence in favor of the claim as there 
is no recorded diagnosis of right breast cancer in service 
and no clarifying medical opinion.  However, the Board also 
believes that the reviewing radiologist's comment suggesting, 
albeit somewhat tenuously, the cancer's possible onset during 
service, and the undisputed disclosure of ductal carcinoma of 
the right breast in June 1999, are sufficient to at least 
place the positive and negative evidence in equipoise as to 
whether the architectural distortion present in the right 
breast during service can be dissociated from the diagnosis 
of ductal carcinoma of the right breast post service.  

Therefore, resolving all reasonable doubt in the veteran's 
favor, and applying the provisions of 38 U.S.C.A. § 5107 and 
38 C.F.R. §§ 3.102, the Board determines that, since the 
veteran filed her initial claim for residuals of ductal 
cancer of the right breast within one year after her 
discharge from the military, the correct effective date for 
the grant of service connection for this condition is August 
1, 1998, the day following her date of discharge from 
service.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(I) (2001).


ORDER

An effective date of August 1, 1998, for a grant of service 
connection for residuals of breast cancer, status post right 
total mastectomy is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



